Citation Nr: 1113355	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought on appeal.

In February 2011, the Veteran appeared and testified at a videoconference hearing at the Seattle RO.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that additional evidentiary development is necessary regarding the Veteran's claimed back disability.  

The Board acknowledges the Veteran's request that he be entitled to service connection for his back disability based upon 38 C.F.R. § 3.304(d).  In the case of any Veteran who engaged in combat with the enemy in active service, there is a relaxed standard of proof for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  Specifically, if a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran's service treatment records (STRs) reflect multiple complaints of back pain and treatment for the same-first noted in 1984 as a lumbosacral strain.  It does not appear that the Veteran's in-service treatment for back pain was consistent with his combat duties.  Nevertheless, the Veteran has competently testified that the onset of his chronic back disability occurred in service in 1990.  He had additional complaints in 1994, 1995, and 1997, the latter of which he was diagnosed as having a musculoskeletal strain.  The Veteran was also treated for complaints of sciatica during service.  He testified that he has experienced back pain since service, and was even treated for it within 6 months of retirement.  During the Veteran's June 2003 VA general medical examination, the Veteran reported complaints of restless leg syndrome, and hinted during his February 2011, hearing that it could be related to his back disability.  In 2006, the Veteran was diagnosed as having degenerative joint disease of the lumbar spine, and was noted to have sciatic nerve pain.  The Veteran has not been afforded a VA examination in connection with his service connection claim for a back disability.  

The Board finds that there is insufficient medical evidence in which to decide the Veteran's claim of service connection for a back disability.  There is evidence of in-service treatment for back pain, he is currently diagnosed as having degenerative joint disease of the lumbar spine, and the Veteran's has competently testified that he has experienced back pain since service.  The Board ultimately finds that the low threshold pursuant to McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) is met, and that a VA examination is required to determine whether the Veteran's claimed back disability was caused or worsened by service.

Additionally, the Veteran identified post-service treatment records dated in 2003 from the Vancouver, Washington VAMC regarding his claimed back disability.  It does not appear that these records are associated with the Veteran's claims file, and the earliest VAMC treatment records associated are dated from 2006.  Also upon remand, the RO/AMC should attempt to obtain these outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records associated with the Veteran's claimed back disability.  A request should specifically be made regarding the Vancouver, Washington, VAMC records dated from 2003 that the Veteran identified at his hearing.  

2.  After any outstanding records have been received, schedule the Veteran for a VA examination to determine the nature and etiology of any back disability.  The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing.  The examiner should then render an opinion as to whether it is at least as likely as not that any current back disability had its onset in service.  The examiner is also asked to comment on the Veteran's report of restless leg syndrome in his June 2003 general medical examination, and note whether there is any relationship between the Veteran's back disability and his complaints of restless leg syndrome.  The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


